Citation Nr: 1121631	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for residuals of a left nephrectomy, to include scarring.

2. Entitlement to service connection for residuals of a neobladder reconstruction, to include scarring.

3. Entitlement to service connection for an appendix disorder, to include as secondary to a neobladder reconstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1952 to September 1956, with additional service with the Army Reserves, including periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for residuals of a left nephrectomy, claimed as left kidney removal, residuals of neobladder reconstruction, and an appendix disorder, as well as residual scarring related to each of these issues.  At a hearing before the Board in May 2011, the Veteran testified that, while he was not on a period of active duty for training (ACDUTRA) at the time of the respective surgeries, he was on ACDUTRA at the time he was diagnosed with the underlying conditions resulting in surgery.  See, Board hearing transcript at 16-17.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

In the instant case, the record indicates the Veteran was first seen at the Pine City clinic in March 1983, at which time he was informed he had a large prostate and advised to recheck with his doctor.  In January 1984, the Veteran returned to the urologist, where he was diagnosed with papillary transitional cell carcinoma of the bladder.  Following further testing and procedures in April and June 1984, the Veteran received a left nephrectomy in August 1984 for left renal cell carcinoma that was not invasive.  In September 1985, he underwent a radical cystectomy and sigmoid cystoplasty (bladder reconstruction).  

As discussed above, the Veteran asserts he was serving a period of ACDUTRA at the time he was initially diagnosed with renal and bladder carcinoma.  While the record indicates the Veteran received 22, 21 and 26 active duty points with the Army Reserves in 1983, 1984 and 1985, respectively, see Form 249-2-E, the dates of such service are not of record, nor is there an indication as to whether this constitutes "Federal service" as defined by statute.  The Veteran testified that he had his pay records from his periods of ACDUTRA.  See, Board hearing transcript at 15.  As such, a remand is necessary to resolve these issues prior to a Board determination.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the veteran and request that he provide copies of his pay records for active duty for training for the years 1983, 1984 and 1985.

2. Contact the U.S. Army Human Resources Command, or other appropriate source, and verify (1) the dates of the Veteran's active duty for training for the years 1983, 1984 and 1985; and (2) whether each period constitutes "Federal service."

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



